Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1.	Applicant’s election with traverse of Group I (claims 1-6, 10, and 12-19) in the reply filed on 3/8/22 is acknowledged. The traversal is on the grounds that just because
CXorf61 was taught by Fukuyama et al. to be a tumor antigen and PRAME was taught by Kessler et al. to be a tumor antigen does NOT mean that one of ordinary skill in the art would have randomly selected those two tumor antigens for their set of tumor antigens. This argument was carefully considered but not found persuasive because the cited art discloses the claimed antigens. 
2.	The Restriction requirement is deemed proper and is therefore made FINAL.

3.	Claims 22, 23, 28, and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/8/22. Currently claims 1-6, 10, and 12-19 are under consideration.





Information Disclosure Statement
4.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the Examiner on form PTO-892 or Applicant on PTO-1449 cited the references they have not been considered.
5.	The Information disclosure Statement (IDS) filed on 3/1/19 and 1/7/21 have been considered as to the merits before the First Action. 
Claim Objections
6.	Claims 1-6, 10, and 12-19 are objected to because of the following informalities: The claims utilize several acronyms (CXorf61, PRAME, CAGE1,).  Although the term may have art-recognized meanings, it is not clear if applicant intends to claim any prior art definition of the abbreviations.  The terms should be defined in their first instance.  The initial explanation will convey intended meaning of subsequent abbreviations in the claims. Please define the acronyms in the claims in order to obviate this objection. Applicant is cautioned not to introduce new matter into the claims. 
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. 


A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-6, 10, and 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,188,712. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to the treatment of triple negative breast cancer in a patient by detecting CXorf61, CAGE1, and PRAME. The instant method is encompassed with in the claims of US Patent No. 10,188,712. 

9.	For reasons aforementioned, no claims are allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen 
571-272-0816
3/26/22

/LISA V COOK/Primary Examiner, Art Unit 1642